Opinion of the Court. This case is one most peculiarly proper for the decision of the Courts of the United States; a dispute between two officers of the United States, concerning the construction of an act of the United States, distributing fines and forfeitures, and a question which concerns the officers of the government generally, throughout the United States.As the judgment of this Court may be reviewed by the Supreme Court of the UniLed Slates, the Court consider their decision to be of little importance, a.nd the question foreign to their proper jurisdiction; an opinion has been, therefore, formed, without taking that lime for consideration, which tbe difficulty of the subject requires.
1. The Court consider the place of seizure to be in the District of Memphramagog.
2. The Court have not attempted to enquire into the object of the Act of Congress, in distributing the fines and forfeitures, incurred by illegal importations of goods ; whether it is to excite to individual vigilance* or as a general inducement to the officers, is immaterial: The opinion of the Court is founded on the 91st section of the Act. In this section Congress have professed to distribute all fines and forfeitures incurred under' this Act'; that the word forfeitures includes seizures, is manifest, from the preceding section ; the avails of these forfeitures are to be paid to the Collector, who made the seizure, to be by him distributed according to law ; the 91st section is the law *59referred to, and by this section, one moiety is to be paid to the Collector of the collection district where the forfeiture was incurred. In this case the forfeiture was incurred in the District of Vermont. This distribution would excite to a general vigilance, for if the Collector of Vermont District is entitled to a moiety of the forfeitures incurred in his District, but the seizures made in the District of Memphragogfhc is also reciprocally answerable for seizures made in his district, but the forfeiture incurred in another District.
Judgment, that defendant take nothing by his motion, and Judgment rendered on verdict.